Citation Nr: 0611129	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  02-09 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for skin cancer, claimed 
due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In the November 2001 rating decision, the RO 
denied the veteran's service connection for 
nerves/depression/anxiety and skin cancer claimed due to 
exposure to ionizing radiation.  The veteran disagreed with 
the decision and perfected his appeal.  

During the course of the appeal, in a rating decision dated 
in July 2003, the RO granted service connection for post-
traumatic stress disorder effective from December 31, 2002, 
but subsequently included the issue of service connection for 
nerves/depression/anxiety in a supplemental statement of the 
case dated in January 2005.  In its August 2005 supplemental 
statement of the case, the RO addressed the issue of service 
for skin cancer due to exposure to ionizing radiation.  In 
that document, the RO noted that the January 2005 
supplemental statement of the case had been in error because 
the issue of service connection for nerves/depression/anxiety 
had been resolved as service connection for the veteran's 
PTSD was granted by its July 2003 rating decision.  As the 
effective date assigned for the grant of service connection 
for PTSD was December 31, 2002, and the veteran's claim for 
service connection for a psychiatric disorder was received by 
the RO in June 2001, the Board finds that a claim for an 
earlier effective date for the grant of service connection 
for a psychiatric disorder, prior to December 31, 2002, is 
raised by the record.  The Board refers this matter to the RO 
for appropriate action.  

In March 2006, a Deputy Vice Chairman of the Board granted a 
motion to advance the veteran's case on the Board's docket.  
The Board will therefore proceed with the issue before it, 
which is entitlement to service connection for skin cancer, 
claimed due to exposure to ionizing radiation.  


FINDING OF FACT

There is no competent evidence that the veteran has skin 
cancer or residuals thereof.  


CONCLUSION OF LAW

Service connection for claimed skin cancer or residuals 
thereof, to include as due to exposure to ionizing radiation, 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran reports that he was treated for skin cancer in 
1980 and that he has had numerous skin cancers removed since 
then.  He contends this skin cancer was due to his exposure 
to ionizing radiation from atomic bombs while he served as 
assistant crew chief and crew chief on Strategic Air Command 
aircraft in service in the 1950s.  

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & West Supp. 2005), eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a letter dated in July 2001, the RO 
explained that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things: 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; or, evidence of presumptive condition within a 
specified time after service (2) a current physical or mental 
disability; and (3) a relationship between his current 
disability and an injury, disease, or event in service.  

The RO said that it would obtain service medical records and 
service records from the military, if appropriate.  With 
respect to a showing of a current disability, the RO 
explained that this could be shown by medical evidence or 
other evidence showing he had persistent or recurrent 
symptoms of disability.  The RO notified the veteran that he 
could submit his own statements or statements from other 
people describing his disability symptoms and that it would 
get any VA medical records or other medical treatment records 
he identified.  Further, the RO explained that a relationship 
between a current disability and an injury, disease, or event 
in service was usually shown by medical records or medical 
opinions and it would request this medical evidence if he 
told the RO about it or he could give VA a medical opinion 
from his own doctor.  

The RO outlined the evidence it had requested, asked for more 
specific information about certain evidence the veteran had 
identified and emphasized that if he believed there were 
additional relevant records that would assist in supporting 
his claim, he should identify that evidence.  The RO notified 
the veteran that it would make reasonable efforts to obtain 
the evidence he identified but that it was his responsibility 
to identify those records if he wished them to be considered.  

In another letter to the veteran, also dated in July 2001, 
the RO requested specific information about his claimed 
exposure to radiation and requested that he provide detailed 
information about the current diagnosis of the disease he 
claimed resulted from radiation exposure.  Further, in a 
letter dated in August 2002, the RO notified the veteran that 
the private health care providers he had identified as having 
treated him for skin cancer had reported they no longer had 
any treatment records for him.  In the same letter, the RO 
notified the veteran that VA did not have any medical 
evidence of his skin cancer.  The veteran was also advised to 
submit medical evidence showing he has a residual disability 
associated with his skin cancer.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his service connection claim and the avenues 
through which he might obtain such evidence and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, necessary action has been 
taken to provide the veteran with notice required by the VCAA 
and as interpreted by the Court in its decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

While not all notice was provided prior to the initial RO 
decision on the claim, and the RO did not state explicitly 
that the veteran should submit any evidence in his possession 
pertaining to his claim, by specifically requesting that he 
submit evidence of skin cancer, which it had not been able to 
obtain, the RO was effectively requesting that the veteran 
submit any evidence in his possession.  Further, notice was 
complete prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
complied fully with the requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  

After notice was furnished, the veteran was provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notice.  The veteran has 
had multiple opportunities to submit and identify evidence 
and has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.  The Board 
finds that the failure to provide the veteran with all the 
specific types of notice outlined in the VCAA prior to the 
initial unfavorable determination or to use the exact words 
of the pertinent regulation has not harmed the veteran and 
that no useful purpose could be served by remanding the case 
on that account.  See 38 U.S.C.A. § 7261(b) (West 2002).  All 
the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

As to the duty to assist, the RO obtained the veteran's 
service medical records, service personnel records, and 
various VA medical records.  The RO also requested that the 
service department provide records of radiation exposure for 
the veteran.  In addition, the RO requested private medical 
records identified by the veteran and notified him that those 
health care providers responded that no medical records were 
available for him.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

While skin cancer is a radiogenic disease for purposes of 
38 C.F.R. § 3.311, which provides procedural guidelines for 
development of certain radiation claims, the Board finds 
that, with no competent evidence of abnormal findings 
relating to skin cancer in service or at any time since 
service, there is no duty to provide an examination, nor has 
the threshold requirement of the actual presence of a 
radiogenic disease been met to trigger development under 
38 C.F.R. § 3.311 such as obtaining a radiation dose estimate 
and medical opinion.  Id.; see also Wells v. Principi, 326 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004).  

Neither the veteran nor his representative has indicated that 
the veteran has or knows of any additional information that 
pertains to his service connection claim considered here.  

As VA has fulfilled the duty to notify and assist the 
veteran, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran served 90 days or more during a period of war 
and a malignant tumor becomes manifest to a degree of 10 
percent within one year from the date of separation from 
service, such disease shall be considered to have been 
incurred or aggravated by such service, notwithstanding there 
is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection based on exposure to ionizing radiation

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
§ 3.311, the evidence must show the following:  (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
§ 3.309, and where it is contended that the disease is a 
result of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  In all other claims, a request will 
be made for any available records concerning the veteran's 
exposure to radiation, and all such records will be forwarded 
to the VA Under Secretary for Health, who will be responsible 
for preparation of a dose estimate, to the extent feasible, 
based on available methodologies.  38 C.F.R. 
§ 3.311(a)(2)(iii).  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365. 

Analysis

The veteran is seeking service connection for skin cancer, 
which he contends resulted from exposure to ionizing 
radiation from atomic bombs while he served as assistant crew 
chief and crew chief on Strategic Air Command aircraft in 
service in the 1950s.  

The veteran reports that he was treated for skin cancer in 
1980 and that he has had numerous skin cancers removed since 
then.  In conjunction with his claim, the veteran identified 
a private hospital and a private physician, a plastic 
surgeon, from which he reports having received treatment for 
skin cancer on his lower lip in October 1980.  The RO 
attempted to obtain treatment records from the hospital and 
physician, but each reported that they had no longer had any 
treatment records from 1980.  The RO specifically notified 
the veteran that it had been unable to obtain the records and 
that VA had no medical evidence of his skin cancer.  The RO 
advised the veteran that he should submit medical evidence 
showing residual disability associated with his skin cancer.  
The veteran did not do this, nor did he identify any other 
records that might substantiate his claim.  

VA medical records indicate that the veteran was seen in 
October 2003 with actinic chelitis of the central lower lip 
and received treatment with liquid nitrogen.  Also when he 
was seen in a VA dermatology clinic in April 2004, the 
veteran was noted to have a history of squamous cell 
carcinoma of the left lower lip (emphasis added), but the 
impression after examination showing very superficial mild 
white plaque of the left lower lip was actinic chelitis, and 
the treatment was with liquid nitrogen.  In a dermatology 
clinic note in May 2004, the lesion was resolved, and the 
physician said there was no evidence of malignancy on upper 
body examination.  (Emphasis added.)  When the veteran 
returned for follow-up in September 2004, the physician noted 
a scar on the left lower lip from the liquid nitrogen and 
some erythema and scaling on the ears; there was no diagnosis 
of skin cancer.  

While the medical evidence includes a history of squamous 
cell carcinoma, there is of record no evidence that the 
veteran currently has skin cancer or residuals thereof.  Skin 
cancer is not a disease to which the presumptions of 
38 C.F.R. § 3.309(d) apply but it is a radiogenic disease 
under 38 C.F.R. § 3.311.  Further development regarding a 
radiation assessment may not, however, be undertaken under 
that regulation as the evidence does not show that the 
veteran currently has skin cancer or residuals thereof.  As 
the requirement of the presence of radiogenic disease has not 
been met, it shall not be determined that the disease 
resulted from exposure to ionizing radiation.  38 C.F.R. 
§ 3.311(b)(1)(iii).  Under the circumstances, with respect to 
this claim VA is entitled to discontinue the special 
development procedures set forth in 38 C.F.R. § 3.311(b).  
See Wandel v. West, 11 Vet. App. 200 (1998).  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

The Board is left with the veteran's own statements that he 
has skin cancer that is related to exposure to ionizing 
radiation in service.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  While the veteran is competent to report that 
he has had skin lesions, it is now well established that a 
lay person such as the veteran is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and his opinion that he has skin cancer or 
residuals thereof that are causally related service or any 
incident of service is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Thus, the Board finds that the competent evidence does not 
demonstrate that the veteran has skin cancer or residuals 
thereof.  In the absence of medical evidence of the claimed 
skin cancer or residuals thereof, there can be no valid 
claim, and service connection for the claimed disability is 
not warranted.  As the preponderance of the evidence is 
against the claim for service connection for skin cancer, the 
benefit of the doubt doctrine is not for application, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for skin cancer, claimed due to exposure 
to ionizing radiation, is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


